In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Nassau County (Diamond, J.), dated May 15, 2006, which denied his motion for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
*986The plaintiff failed to establish a substantial, unanticipated, and unreasonable change in circumstances warranting a reduction in his child support obligation (see Matter of Heyward v Goldman, 23 AD3d 468, 469 [2005]; Morrissey v Morrissey, 259 AD2d 472 [1999]). Accordingly, the Supreme Court properly denied the plaintiffs motion for a downward modification of his child support obligation. Schmidt, J.P., Skelos, Lifson and Balkin, JJ., concur.